DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 12/24/2021, applicant has made an election without traverse of Species (II) in the reply filed on 2/17/2022.
3.	As a result of applicant’s election, claims 6-11 are examined in the present office action, and claims 1-5 being directed to non-elected Species (I) have been withdrawn from further consideration. There is not any generic/linking claim(s) being provided/allowed.
Drawings
4.	The drawings contain thirty one sheets of figures 1A-1C, 2A-2B, 3A-3B, 4A-4D, 5-6, 6A-6C, 7-8, 9A-9F, 10-12, 13A-13B, 14-30, 31A-31B and 32A-32C were received on 12/24/2019.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference “2” as mentioned in paragraph [0050] of the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference “20a” in figure 2B which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a light source module”; “an image capturing module”; and “an operation processing unit” as recited in claim 6; and
b) “a liquid crystal module” and “a liquid crystal unit” as recited in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “a light source module, the light source module … the first direction” (lines 3-8) is unclear. It is unclear about how a light source module can generate a light field formed (constituted ?) a plurality of color light wherein a first color light having gradient distribution of increasing intensity along a first direction towards a first axial direction and a second color light having gradient distribution of increasing intensity along the first axial direction towards a second direction opposite to the first direction as claimed. The claim does not disclose any specific feature/structure of the so-called “light source module” to warrant the color lights with specific functions as claimed.
a2) the feature thereof “a condenser, the condenser … an object light field” (lines 9-11) is indefinite. What does applicant mean by “an off-axis” light field  (line 10)? It is also noted that it is unclear how a condenser can generate a so-called “off-axis” light field from a detection light field as claimed.
a3) the feature thereof “an objective lens, the objective lens … the object light field” (lines 12-14) is unclear about the structural relationship among the condenser, the object and the objective lens. Does the objective lens is in the same side as the light source module with respect to the condenser? Further, what does applicant mean by “the object positioned on a focal length of the condenser” (lines 12-13)? Does applicant intend to mean that the object is positioned on a focal point of the condenser (examiner’s emphasis)?
a4) the feature thereof “an image capturing module, the image capturing module … and second color lights” (lines 15-17) is unclear. It is unclear whether the first (or second) color image corresponds to the first color light or the first (or second) color image corresponds to both the first and second color lights based on the claimed language as provided in the mentioned feature?
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear which provides the so-called “a control signal” (line 1)?
c) Claim 8  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a range of a partially coherent illumination”. First, what is a “partially coherent illumination”? And second, what “a range of partial coherent illumination” does applicant imply here?
d) Claim 11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the light intensity modulator … the controlling signal” (lines 1-4).
d1) what does applicant mean by “a liquid crystal module (TFT shield)” (lines 1-2)?
d2) what is the structure of the light intensity modulator? In other words, does the light intensity modulator is a liquid crystal module as recited on lines 1-2 or a liquid crystal unit as recited on line 3?
d3) the feature thereof “the controlling signal” (line 4) lacks a proper antecedent basis. And it is unclear where the so-called “controlling signal” come from.
e) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Allowable Subject Matter
13.	Claims 6-11 would be allowable if rewritten to overcome the rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
The system for quantitative differential phase contrast microscope as recited in the independent claim 6 is allowable with respect to the prior art, in particular, the US Publication No. 2021/0311294 and the US Patent No. 8,125,713 by the limitations regarding to the light source module for providing detection light field having a plurality of color lights with the features thereof “the plurality of color lights … to the first direction” (claim 6, lines 4-8). Such features are not disclosed in the prior art.
Conclusion
15.	The CN reference Nos. 109780993 and 11038882 are cited as of interest in that each discloses a microscope having a light source module, a condenser, an objective lens, an image capturing system and an operation processing unit wherein the light source module having means for controlling the light intensity along a direction. It is noted that each of the mentioned CN references has at least one common inventor as of the present US application.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872